DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 4, “the outputted drive signal” lacks proper antecedent basis.
Regarding claims 5-8, “the drive signal” lacks proper antecedent basis. 
The other claims are indefinite based on their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-10, 12, 13, is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP ‘836 (JP 3740836).
Regarding claims 1, 2, 5-10, 12, 13, JP ‘836 discloses (Figs. 1, 4) an electromagnetic wave detection apparatus comprising: an irradiator (22) configured to emit electromagnetic waves; a first detector (3) comprising a plurality of detection elements configured to detect each of irradiation position, reflected waves of the electromagnetic waves irradiated on an object (S); a memory (42) configured to store first related information including an emission direction (angle) of the emitted electromagnetic waves; and a controller (4) configured to update ([0018]) the first related information based on a position of a detection element, among the plurality of detection elements, that detects the reflected waves of the electromagnetic waves.  The program follows from the apparatus as the process is carried out automatically.  JP ‘836 further discloses (Figs. 1, 4) a travel direction modifier (23, 24) configured to change the emission direction based on a drive signal (from 25 or 26); the memory is configured to store the first related information associating the drive signal (projection angle command) and the emission direction (angle); wherein the controller is configured to update when the drive signal is outputted to the travel direction modifier.  The association of the drive signal and emission direction being a relationship or a function indicating a correlation.  JP ‘836 also discloses (Fig. 1) a reflecting surface (23) configured to reflect the electromagnetic waves emitted from the irradiator while changing an orientation in accordance with a drive signal output by the controller so as to irradiate the object while changing the irradiation position.  Since the system and method is iterative, there are a plurality of drive signals and emission direction associated with each drive signal as claimed.
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878